DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18, as recited in a response to the October 21, 2021 Final Office Action filed on December 16, 2021 (the “December 16, 2021 After Final Response”) and entered by the Request for Continued Examination in accordance with 37 CFR 1.114 filed on January 21, 2022 (the “January 21, 2022”), were subject to a non-final office action filed on March 29, 2022 (the “March 29, 2022 Non-Final Office Action”).  On June 29, 2022, Applicant submitted further amendments to claims 1, 8, and 15 (the “June 29, 2022 Amendment”).  Claims 2, 4, 9, 11, 16, and 18 were not amended in the June 29, 2022 Amendment.  As such, claims 1, 2, 4, 8, 9, 11, 15, 16, and 18, as recited in the June 29, 2022 Amendment, are currently pending, and subject to the final office action below.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on May 3, 2022 is in compliance with the provisions of 37 CFR 1.97(c)(2), and has been considered by the examiner.  The information disclosure statement (IDS) submitted on June 29, 2022 is in compliance with the provisions of 37 CFR 1.97(c)(1), and has been considered by the examiner.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, p. 10, Rejections Under 35 U.S.C. § 101 Section, filed June 29, 2022, with respect to the rejections of claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not persuasive.  Applicant’s arguments fail to comply with 37 CFR § 1.111(b) because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out why the claims do not recite an abstract idea, or what limitations are deemed to integrate the abstract idea into a practical application.  Applicant merely states that the claims have been amended and are believed to be in condition for allowance. See Applicant's Remarks, p. 10, Rejections Under 35 U.S.C. § 101 Section, filed June 29, 2022.  Applicant must reply to every ground of objection and rejection in the prior Office action. See 37 CFR § 1.111(b).
Therefore, the rejections of the rejections of claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more are maintained in this office action.  Please see the amended rejection to claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 under 35 U.S.C. § 101 below for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
Applicant’s arguments, see Applicant’s Remarks, pp. 11-14, Rejections Under 35 U.S.C. § 103 Section, filed on June 29, 2022, with respect to rejections of claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  Applicant argues that the combination of references cited in the March 29, 2022 Non-Final Office Action on their own or in combination do not teach the limitation directed to “filtering the encounter information in the encounter transcript… wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript is one of the pre-visit portion of the patient encounter based upon the first portion of the encounter information being obtained in a check-in area and the post-visit portion of the patient encounter based upon the at least a second portion of the encounter information being obtained in check-out area”. See Applicant’s Remarks, at pp. 12-13.  Examiner respectfully disagrees with this assertion.
First, the Cashman reference cited in the March 29, 2022 Non-Final Office Action (Cashman et al. (Pub. No. US 2018/0158555) teaches a medical kiosk system that: (1) collects patient information during a check-in period via a web portal (i.e., obtaining encounter information during a pre-visit portion of a patient encounter) (see Cashman, paragraph [0190]); and (2) providing post-visit services such as prescription, billing information, education, referrals, follow up and/or EMR/PHR entry (i.e., obtaining encounter information during a pre-visit portion of a patient encounter) (see Cashman, paragraph [0193]).  Next, the Koll reference cited in the March 29, 2022 Non-Final Office Action (Koll et al. (Pub. No. US 2018/0240538)) teaches a system that is capable of generating patient encounter context data, including patient context data representing information about the patient that is known before the patient encounter (i.e., indicating encounter information in the encounter transcript that is related to a pre-visit portion of the patient encounter) (see Koll, paragraphs [0045] and [0046]); and follow up data after a procedure (i.e., indicating encounter information in the encounter transcript that is related to a post-visit portion of the patient encounter) (see Koll, paragraph [0055]).
Therefore, when viewing the combination of references cited in the March 29, 2022 Non-Final Office Action, Cashman explicitly teaches a system that obtains patient encounter information during, both a pre-visit and post-visit portion of the patient encounter; and Koll teaches that the pre-visit and post-visit data may be indicated in the encounter transcript.  Therefore, the combination of references cited in the March 29, 2022 Non-Final Office Action teaches the limitations described in Applicant’s claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 15, 16, and 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Claims 8, 9, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a “computer program product residing on a non-transitory computer readable medium.”
Applying the broadest reasonable interpretation to claim 8, a “computer program product residing on a non-transitory computer readable medium” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, Applicant does not limit the computer program product to non-transitory computer program products.  For example, Applicant discloses that the computer program product medium may be: (1) an entirely hardware embodiment; (2) an entirely software embodiment; and (3) an embodiment combining software and hardware (see Applicant’s specification as filed on August 8, 2018, paragraph [00225]).  An entirely software embodiment includes transient storage, such as data signals.  Data signals (i.e., transient signals) are not patent eligible subject matter. See MPEP § 2106.03(I).  Therefore, the Applicant’s disclosure does not require the disclosed computer program product to be nonvolatile and implies that it may include volatile (i.e., transient) computer program products as well.  As such, claims 8, 9, and 11 do not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claims 8, 9, and 11 to limit the computer program product to “a non-transitory computer product residing on a non-transitory computer readable medium.”  For examination purposes, the computer program product described in claims 8, 9, and 11 will be interpreted and read as “a non-transitory computer program product residing on a non-transitory computer readable medium.”

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1, 2, and 4 are directed to a computer-implemented method for automating diarization, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 15, 16, and 18 are directed to a computing system, including a processor and memory, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  As described above in the § 101 rejections of non-statutory subject matter, claims 8, 9, and 11 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer program product”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer program product described in claims 8, 9, and 11 will be interpreted and read as “a non-transitory computer program product residing on a non-transitory computer readable medium.”

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 8, and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 15 and claims 1 and 8 include limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer program product residing on a non-transitory computer readable medium.  Specifically, independent claim 15 recites (and claims 1 and 8 substantially recite the following limitations):
A computing system including a processor and memory configured to perform operations comprising:
 
obtaining encounter information of a patient encounter, wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems;
 
processing the encounter information to:

associate a first portion of the encounter information with a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, and wherein the first encounter participant is a medical professional, and
 
associate at least a second portion of the encounter information with at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, wherein at least the second encounter participant is the patient; and

generating an encounter transcript based, at least in part, upon the first portion of the encounter information and the at least the second portion of the encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter; and

filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface with playback controls displaying the encounter information by a user, wherein the selection by the user on the user interface with playback controls is a selection of a first visual representation of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems and a second visual representation of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems, wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript is one of the pre-visit portion of the patient encounter based upon the first portion of the encounter information being obtained in a check-in area and the post-visit portion of the patient encounter based upon the at least a second portion of the encounter information being obtained in a check-out area.
 
However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., associating medical encounter information with a medical professional and patient, generating an encounter transcript incorporates the medical encounter information, and filtering the medical encounter information in the transcript), but for the recitation the generic computer components and functions (i.e., the limitations which are not underlined) also recited in claims 1, 8, and 15.  That is, other than reciting some generic computer components and functions, the context of claims 1, 8, and 15 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., associating medical encounter information with a medical professional and patient, generating an encounter transcript incorporates the medical encounter information, and filtering the medical encounter information in the transcript).
The aforementioned claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals by collecting medical encounter information and generating a transcript from the encounter information (i.e., organizing), and filtering the encounter information in the transcript based on user selections (i.e., following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Examiner notes that the many of the aforementioned claim limitations described in claims 1, 8, and 15 may also be classified as analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., the Mental Processes Category of abstract ideas, which covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., observations, evaluations, judgments, or opinions)), because the “associating”, “generating”, and “filtering” steps merely recite limitations which encompass a person mentally and/or manually: (1) associating encounter information with encounter participants (i.e., a person making an observation, evaluation, judgment, or opinion); (2) generating an encounter transcript from the encounter information (i.e., a person making an observation, evaluation, or judgment); and (3) filtering the encounter information based on user selections (i.e., a person making an observation, judgment, or opinion).  These types of observations, evaluations, judgments, and opinions may be performed mentally and with manually with the aid of a pencil and paper.  Accordingly, claims 1, 9, and 10 recite an abstract idea which is falls within the Certain Methods of Organizing Human Activity and Mental Processes categories.
Furthermore, Examiner notes that dependent claims 16 and 18 (similarly for dependent claims 2, 4, 9, and 11) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 4, 11, and 18 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 9, and 16 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)): 

obtaining encounter information of a patient encounter (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)));
 
processing the encounter information to:

associate a first portion of the encounter information with a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and wherein the first encounter participant is a medical professional, and

associate at least a second portion of the encounter information with at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein at least the second encounter participant is the patient; and

generating an encounter transcript based, at least in part, upon the first portion of the encounter information and the at least the second portion of the encounter information obtained from the virtual assistant (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter; and

filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface with playback controls displaying the encounter information by a user (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the selection by the user on the user interface with playback controls (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) is a selection of a first visual representation of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and a second visual representation of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript is one of the pre-visit portion of the patient encounter based upon the first portion of the encounter information being obtained in a check-in area and the post-visit portion of the patient encounter based upon the at least a second portion of the encounter information being obtained in a check-out area.

However, the recitation of these generic computer components and functions in claims 1, 8, and 15 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of: associating medical encounter information with a medical professional and patient, generating an encounter transcript incorporates the medical encounter information, and filtering the medical encounter information in the transcript), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
	- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of collecting medical encounter information and generating a medical transcript from the encounter information (i.e., the Examiner submits that the additional elements directed to the computer system that includes a processor and memory, computer program product residing on the non-transitory computer readable medium with the plurality of instructions stored thereon, virtual assistant, user interface with playback controls, audio sensors, and machine vision systems merely use generic computer components to perform the abstract existing process of collecting medical encounter information and generating a medical transcript from the encounter information); and
	- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the computer program product residing on the non-transitory computer readable medium with the plurality of instructions stored thereon and virtual assistant) to perform the aforementioned abstract concept of collecting medical encounter information and generating a medical transcript from the encounter information.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
		- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial step directed to “obtaining encounter information of a patient encounter”, described in claims 1, 8, and 15, is a necessary data gathering/outputting step in order to practice the invention (i.e., obtaining the encounter information is necessary in order to generate and filter the encounter transcript).
Thus, the additional elements in independent claims 1, 8, and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 9, and 16 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 4, 11, and 18 recite the following additional elements (in bold font below):
wherein the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system (as described in claims 4, 11, and 18) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

As such, the additional elements in dependent claims 4, 11, and 18 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1, 2, 4, 8, 9, 11, 15, 16, and 18, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo). Thus, claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 4, 8, 11, 15, and 18 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1, 2, and 6-12, as recited, the computer system that includes a processor and memory; computer program product residing on the non-transitory computer readable medium having a plurality of instructions stored thereon; virtual assistant; user interface with playback controls; audio sensors; machine vision systems; and the steps of: “obtaining encounter information of a patient encounter”; “wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems”; and “wherein the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system”,  are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the computer system that includes a processor and memory; computer program product residing on the non-transitory computer readable medium having a plurality of instructions stored thereon; virtual assistant; user interface with playback controls; audio sensors; machine vision systems; RGB imaging system; infrared imaging system; ultraviolet imaging system; laser imaging system; X-ray imaging system; SONAR imaging system; RADAR imaging system; and thermal imaging system; and the step and feature of “wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems” - Applicant generally describes these devices as being embodied by generic computer devices, such as a personal computer, a server computer, a series of server computers, a mini computer, a mainframe computer, one or more Network Attached Storage (NAS) systems, one or more Storage Area Network (SAN) systems, one or more Platform as a Service (PaaS) systems, one or more Infrastructure as a Service (IaaS) systems, one or more Software as a Service (SaaS) systems, a cloud-based computational system, and a cloud-based storage platform (see Applicant’s specification as filed on August 8, 2018, paragraph [0040]); a smart phone, table computer, notebook computer, and desktop computer (see Applicant’s specification as filed on August 8, 2018, paragraph [00104]); and any suitable computer usable or computer readable medium, like an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium (see Applicant’s specification as filed on August 8, 2018, paragraph [00256]).  These devices are generic computer devices which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that computer system that includes a processor and memory; computer program product residing on the non-transitory computer readable medium having a plurality of instructions stored thereon; virtual assistant; user interface with playback controls; audio sensors; machine vision systems; RGB imaging system; infrared imaging system; ultraviolet imaging system; laser imaging system; X-ray imaging system; SONAR imaging system; RADAR imaging system; and thermal imaging system; and the step and feature directed to: “wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems” may be embodied by generic computer devices which are old and well-known in the medical industry.
- Regarding the step and feature of: “obtaining encounter information of a patient encounter” - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitation directed to: “obtaining encounter information of a patient encounter”, described in claims 1, 8, and 15, is similarly deemed to be well-understood, routine, and conventional activity in field of medical transcription generation, because it also represents mere collection and transmission of data over a network.
Thus, taken alone, the additional elements of claims 1, 4, 8, 11, 15, and 18 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 4, 8, 11, 15, and 18 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 9, and 16 (which depend on claims 1, 8, and 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2, 9, and 16 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 8, and 15.  Dependent claims 2, 9, and 16 merely add limitations that further narrow the abstract idea described in independent claims 1, 8, and 15.  Therefore, claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Palakodety et al. (Pub. No. US 2018/0197548); in view of:
- Cashman et al. (Pub. No. US 2018/0158555);
- Goldberg (Pub. No. US 2014/0169767); and
- Koll et al. (Pub. No. US 2018/0240538).

Regarding claims 1, 8 and 15,
- Palakodety teaches:
	- a computer-implemented method for automating diarization, executed on a computing device, comprising (as described in claim 1) (Palakodety, paragraph [0009]; Paragraph [0009]; Paragraph [0009] teaches a computer-implemented method for identifying a speaker for audio data.):
	- a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (as described in claim 8) (Palakodety, paragraph [0011]; Paragraph [0011] teaches one embodiment of the client device comprises a computer processor for executing computer program instructions (i.e., a computer program product) and a non-transitory computer-readable storage medium storing computer program instructions (i.e., the computer program product resides on a non-transitory computer readable medium that has a plurality of instructions stored thereon and which are executed by a processor).):
	- a computing system including a processor and memory configured to perform operations comprising (as described in claim 15) (Palakodety, paragraphs [0024] and [0041]. FIGS. 1 and 2; Paragraph [0024] teaches that Figure 1 shows a computing environment 100 (i.e., a computing system).  Paragraph [0041] teaches that the entities shown in Figure 1 are implemented using one or more computers (i.e., a computing system).  Figure 2 is a high-level block diagram of a computer 200 for acting as the media server 110, the media source 130 and/or a client device 170.  Illustrated are at least one processor 202 (i.e., the computing system includes a processor) coupled to a chipset 204.  Also coupled to the chipset 204 are a memory 206 (i.e., the computing system includes a memory).):
- obtaining encounter information of a patient encounter, wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors (as described in claims 1, 8, and 15) (Palakodety, paragraphs [0012], [0013], [0026], [0031], and [0032]; Paragraph [0012] teaches that disclosed embodiments [of the invention] can work with only one device (such as a microphone) for recording the audio (i.e., the audio information is obtained via one or more sensors).  Paragraph [0026] teaches that the media source 130 provides audio or video data to the media server 110, and the media server provides audio or video data annotated with identities of speakers, text transcripts associated with audio or video data, or extracted information from the audio or video data to the client devices 170.  Paragraph [0013] teaches that the disclosures enables deploying the system or method in a doctor’s office to automatically generate a transcript of a patient encounter (i.e., the system involves a patient encounter).  Since paragraph [0013] teaches that the system of obtaining audio and video data from an encounter for automatically generating a transcript may be deployed in a doctor’s office during a patient encounter, one of ordinary skill in the art would recognize that system and method may be used to obtained audio and video information of a patient encounter.  Also, paragraph [0031] teaches that the transcribing module 115 uses a speech-to-text algorithm to transcribe audio data into text transcripts.  Paragraph [0032]  teaches that the extraction module 117 receives text transcripts generated by the transcribing module 115 and extracts useful information from the text transcripts.  For example, the extraction module 117 extracts information such as patient’s profile information and health history from text transcripts (i.e., obtaining encounter information of a patient encounter) to answer related questions.); 
- processing the encounter information to: associate a first portion of the encounter information with a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors, and wherein the first encounter participant is a medical professional (as described in claims 1, 8, and 15); and associate at least a second portion of the encounter information with at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors, wherein at least the second encounter participant is a patient (as described in claims 1, 8, and 15) (Palakodety, paragraphs [0030], [0038], [0054], [0056], and [0071]; Paragraph [0030] teaches that the diarization module 113 may extract audio data from the pre-recorded videos and then apply the deep neural network to the audio data to identify speakers (i.e., associating a first portion of the encounter information with a first encounter participant, where the first portion of the encounter information includes a first portion of the audio encounter information obtained from the one or more audio sensors; and similarly, associating a second portion of the encounter information with a second encounter participant, where the second portion of the encounter information includes a second portion of the audio encounter information obtained from the one or more audio sensors).  Paragraph [0054] teaches that segmentation module 340 divides audio input into segments (i.e., processing the first and second portions of encounter information) and sends to the determination module 350 to determine a speaker for each audio segment.  Paragraph [0056] teaches that the determination module 350 receives an audio segment from the segmentation module 340 and identifies one or more speakers for the audio segment among all participants to the audio conference or conversation (i.e., identifying the encounter participants).  Paragraph [0071] teaches that diarization module 113 divides 550 audio data into segments and identifies 560 speakers for one or more of the segments (i.e., associating the encounter participants with their respective portions of the encounter information).  Paragraph [0038] teaches that the client device 170, may include, a dedicated device 170 for securely recording and parsing medical patient-doctor conversations (i.e., one of the identified speakers may be a medical professional and another identified speaker may be a patient).); and
- generating an encounter transcript based, at least in part, upon the first portion of the encounter information and the at least the second portion of the encounter information (as described in claims 1, 8, and 15) (Palakodety, paragraphs [0030] and [0031]; Paragraph [0030] teaches that the diarization module 113 diarizes speakers for audio data and passes each continuous segment of audio belonging to an individual speaker to the transcribing module 115.  Paragraph [0031] teaches that the transcribing module 115 receives audio segments and produces a text transcript where each segment of speech is labeled with a speaker (i.e., generating an encounter transcript based, at least in part, upon the first portion of the encounter information and the at least second portion of the encounter information).).
- Palakodety does not explicitly teach a method, computer program product, and computer system, wherein:
- obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter (as described in claims 1, 8, and 15);
- the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems (as described in claims 1, 8, and 15);
- the encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter (as described in claims 1, 8, and 15);
- filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface with playback controls displaying the encounter information by a user, wherein the selection by the user on the user interface with playback controls is a selection of a first visual representation of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems and a second visual representation of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems, wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript is one of the pre-visit portion of the patient encounter based upon the first portion of the encounter information being obtained in a check-in area and the post-visit portion of the patient encounter based upon the at least a second portion of the encounter information being obtained in a check-out area (as described in claims 1, 8, and 15).
However, in analogous art of medical encounter systems and methods, Cashman teaches a system and method, wherein:
	- obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter (as described in claims 1, 8, and 15) (Cashman, paragraphs [0014], [0015], [0020], [0190], and [0193]; Paragraph [0014] teaches that method and apparatus for providing medical services to an individual can include a medical kiosk that includes one or more data input terminals.  Paragraph [0014] further teaches that the one or more data input terminals can include camera and/or video camera used to collect information for identification and/or data entry, and a microphone and voice recognition software for identification and/or data entry.  Paragraph [0015] teaches that the medical kiosk can include audio and/or visual instructions (i.e., audible prompts) and/or displays used to provide a) information about the medical kiosk, b) how to use the medial kiosk, c) how to properly input/convey information to the medical kiosk, d) provide instructions and/or interactions with the patient during the inputting/conveying of information by the patient to the medical kiosk (i.e., prompts to provide at least a portion of the encounter information), etc.  Paragraph [0020] teaches that the method and apparatus can include the use of an Attendant Application (i.e., a virtual assistant), which when used, includes software and/or hardware that enables the attendant/medical assistant to 1) monitor, modify and/or cancel existing appointments for a medical kiosk, 2) monitor whether a patient requires assistance, 3) monitor and/or assist a patient during registration with the medical kiosk, 4) provide procedures and/or check lists for the medical assistant, and/or 5) provide information on the status of the medical kiosk.  Paragraph [0190] teaches that the patient can optionally begin the check-in via web portal and then later complete check-in process at the medical kiosk (i.e., obtaining the encounter information includes utilizing the virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter).  Paragraph [0193] teaches that the medical kiosk can be used to provide post visit services such as prescription, billing information, education, referrals, follow up and/or EMR/PHR entry (i.e., obtaining the encounter information includes utilizing the virtual assistant to prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter).);
- the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems (as described in claims 1, 8, and 15) (Cashman, paragraphs [0038] and [0062]; Paragraph [0038] teaches that the one or more microphones are generally included in the medical kiosk to allow the user/patient to communicate with the medical provider (i.e., obtaining the encounter information includes at least one of audio encounter information obtained via the one or more audio sensors).  Paragraph [0062] teaches that the camera (i.e., the one or more machine vision systems) on the tablet computer, iPad, or the like is used to convey images to the remotely located medical provider (i.e., obtaining encounter information via the one or more vision systems).); and
- the encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter (as described in claims 1, 8, and 15) (Cashman, paragraphs [0008], [0190], and [0193]; Paragraph [0190] teaches that the patient can optionally begin the check-in via web portal and then later complete check-in process at the medical kiosk (i.e., obtaining the encounter information includes utilizing the virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter).  Paragraph [0193] teaches that the medical kiosk can be used to provide post visit services such as prescription, billing information, education, referrals, follow up and/or EMR/PHR entry (i.e., obtaining the encounter information includes utilizing the virtual assistant to prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter).  Paragraph [0008] teaches that these features are beneficial for providing medical services in a more convenient, desirable, timely, and cost effective manner.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical encounter systems and methods at the time of the effective filing date of the claimed invention to modify the modify the speech recognition and automated transcript generation method, computer program product, and system taught by Palakodety, to incorporate steps and features directed to: (i) prompting the patient to input medical information using microphones and cameras; and (ii) obtaining the medical information during pre-visit and post-visit periods, as taught by Cashman, in order to provide medical services in a more convenient, desirable, timely, and cost effective manner. See Cashman, paragraph [0008]; see also MPEP § 2143 G.
	- Further, in analogous art of medical transcription systems and methods, Goldberg teaches a method and system, comprising:
		- filtering the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface with playback controls displaying the encounter information by a user, wherein the selection by the user on the user interface with playback controls is a selection of a first visual representation of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems and a second visual representation of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems (as described in claims 1, 8, and 15) (Goldberg, paragraphs [0058], [0059], [0185], [0186], and [0190]; Paragraph [0185] teaches that Figure 11 provides a diagram of the overall user interface of the media editing workspace application, including all workspace panels [for transcript and video/audio editing].  Paragraph [0185] further teaches that Panels A & B display the events library where the user can view and manage all their events, with panel B being a dual purpose panel described in more detail below.  Event transcripts may be viewed and processed using panel C.  Panel D is another dual-purpose panel that allows a user to view and manage projects in the project library and view and process project transcripts.  Panel E displays the video viewer where video corresponding to an event video clip or a project video clip may be viewed and processed (i.e., the user interface includes playback controls for selection to display the encounter information).  Paragraph [0190] teaches that, in order to select a video or an audio file, the user may select its representative thumbnail displayed in panel B (i.e., visual representations of portions of the audio encounter and the machine vision encounter).  Paragraph [0186] teaches that the user can also create and manage their labels and label whitelists.  Paragraph [0058] teaches that a ‘label’ is defined herein to be any word or phrase created and applied to a portion of a transcript in order to uniquely identify that transcript piece and/or its corresponding video.  Labels may include but are not limited to: speaker identity, speaker sex, date of interview, topics covered, political identification, income, discussion of facts relevant to a legal proceeding, etc.  Paragraph [0059] teaches that once the labels are applied, they can be used to search for specific videos/transcripts and in particular, specific portions of videos/transcripts (i.e., the playback controls are used to display visual representations of portions of the audio encounter and the machine vision encounter).  Paragraph [0186] teaches that these features are beneficial for allowing a user to view and manage their events, search and filter video clips across multiple events, see the search results, and save criteria for future use on other projects.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical transcription systems and methods at the effective filing date of the claimed invention further modify the speech recognition and automated transcript generation method, computer program product, and system taught by Palakodety, as modified in view of Cashman, to incorporate a step and feature directed to allowing a user to filter encounter information based upon, at least in part, a selection on a user interface displaying and labeling different portions of audio and video clips used in transcripts, as taught by Goldberg, in order to achieve the claimed invention, in the speech recognition and automated transcript generation method, computer program product, and system taught by Palakodety.  As described in Goldberg, the rapid transcription systems and methods for allowing a user to: view and manage their events; search and filter video clips across multiple events; see the search results; and save criteria for future use on other projects (see Goldberg, paragraph [0186]); and has been made part of the ordinary capabilities of one skilled in the art of working with transcripts and corresponding video and audio based upon the teaching of such improvement in other situations.  One of ordinary skill in the art of transcriptions would have been capable of applying this known method of enhancement in the same way to the speech recognition and automated transcript generation method, computer program product, and system taught by Palakodety, as modified in view of Cashman, in order to “filter the encounter information in the encounter transcript based upon, at least in part, a selection on a user interface with playback controls displaying the encounter information by a user, wherein the selection by the user on the user interface with playback controls is a selection of a first visual representation of one of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems and a second visual representation of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems”; and the results would have been predictable to one of ordinary skill in the art. See Goldberg, paragraph [0186]; see also MPEP § 2143 C.
- Still further, in analogous art of medical transcription systems and methods, Koll teaches a method and system, wherein:
- filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript is one of the pre-visit portion of the patient encounter based upon the first portion of the encounter information being obtained in a check-in area and the post-visit portion of the patient encounter based upon the at least a second portion of the encounter information being obtained in a check-out area (as described in claims 1, 8, and 15) (Koll, paragraphs [0044]-[0046] and [0055]; Paragraphs [0045] and [0046] teaches that regardless of how the encounter context identification module 110 generates the encounter context data 112, the encounter context data 112 may, for example, include data representing any one or more of the following, in any combination: Patient context data representing information about the patient 102b that is known before the patient encounter (i.e., indicating encounter information in the encounter transcript that is related to a pre-visit portion of the patient encounter).  Paragraph [0055] teaches that the patient encounter context data includes data, such as the reason for the visit, e.g., the patient 102b's chief complaint, the location of the encounter, and the type of the encounter (e.g., well visit, follow up after a procedure (i.e., indicating encounter information in the encounter transcript that is related to a post-visit portion of the patient encounter), scheduled visit to monitor a chronic condition).  Paragraph [0044] teaches that this feature is beneficial for including encounter context data which identifies and generates context and properties in the transcripts).
Therefore, it would have been obvious to one of ordinary skill in the art of medical transcription systems and methods at the time of the effective filing date of the claimed invention to further modify the speech recognition and automated transcript generation method, computer program product, and system taught by Palakodety, as modified in view of: Cashman and Goldberg, to incorporate a step and feature directed to indicating encounter context data in a transcript, including information about the patient that is known before the patient encounter, and information related to a follow-up after a procedure, as taught by Koll, in order to include encounter context data which identifies and generates context and properties in the transcripts. See Koll, paragraph [0044]; see also MPEP § 2143 G.

Regarding claims 2, 9 and 16,
	- The combination of: Palakodety, as modified in view of: Cashman; Goldberg; and Koll, teaches the limitations of: claim 1 (which claim 2 depends on); claim 8 (which claim 9 depends on); and claim 15 (which claim 16 depends on), as described above.
- Koll further teaches a method and system, wherein:
	- obtaining encounter information further includes one or more of: obtaining encounter information from a third party (Koll, paragraph [0078];  Paragraph [0078] teaches that the method includes mapping at least one portion of the transcript of captured speech (i.e., the obtained encounter information) to a portion of a draft clinical report related to the encounter, based on the role of at least one of the first speaker and the second speaker (254).  Roles may be, for example, patient, physician, scribe (i.e., example of a third party that can provide encounter information), health care provider, caretaker, family member (i.e., example of a third party that can provide encounter information), or any other identifier of a speaker’s role in a healthcare encounter.). teaches that that the system comprises a Hosting Environment 2200, which represents the provisioning and management of the IT infrastructure where the backend system stores assets and provides a transcription and editing web service.  The hosting environment 2200 may be outsourced and hosted in a cloud (i.e., from a third party) or it may be managed within the service provider’s data center.  Paragraph [0043] teaches that this feature is beneficial for collecting encounter information from any person that communicates during the encounter, whether they are in the same room as each other; or whether they are located remotely from each other and they communicate with each other by telephone/video conference and/or over the internet or other network.).
Therefore, it would have been obvious to one of ordinary skill in the art of transcription at the time of the effective filing date of the claimed invention to further modify the speech recognition and automated transcript generation method, computer program product, and system taught by Palakodety as modified in view of: Cashman; Goldberg; and Koll, to incorporate a step and feature directed to collecting encounter information from any party that is present during a medical encounter, as taught by Koll, in order to collect encounter information from any person that communicates during the encounter, whether they are in the same room as each other; or whether they are located remotely from each other and they communicate with each other by telephone/video conference and/or over the internet or other network. See Koll, paragraph [0043]; see also MPEP § 2143 G.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Palakodety et al. (Pub. No. US 2018/0197548), as modified in view of: Cashman et al. (Pub. No. US 2018/0158555); Goldberg (Pub. No. US 2014/0169767); and Koll et al. (Pub. No. US 2018/0240538), as applied to claims 1, 8, and 15 above, and further in view of:
- Daon (Pub. No. US 2015/0182296).

	Regarding claims 4, 11, and 18,
		- The combination of: Palakodety, as modified in view of: Cashman; Goldberg; and Koll, teaches the limitations of: claim 1 (which claim 4 depends on); claim 8 (which claim 11 depends on); and claim 15 (which claim 18 depends on), as described above.
		- The combination of: Palakodety, as modified in view of: Cashman; Goldberg; and Koll, does not explicitly teach a method and system, wherein:
			- the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system (as described in claims 4, 11, and 18).
		- However, in analogous art of medical information documentation systems and methods, Daon teaches a method and system, wherein:
- the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system (as described in claims 4, 11, and 18) (Daon, paragraphs [0075] and [0084]; Paragraph [0084] teaches that the combination of the location and orientation information from tracking marker 504 and 3D-located and oriented live X-ray images from X-ray imaging sensor 510 (i.e., the one or more machine vision systems includes an X-ray imaging system).  Paragraph [0084] teaches that this feature is beneficial for continuously updating a 3D-based rendering of a surgical site on a monitor or display system, which assists a surgical procedure.  Examiner notes that paragraph [0075] also teaches that the sensor 610 may be, for example, a camera, infrared sensing device (i.e., the one or more machine vision systems includes an infrared imaging system), or RADAR (i.e., the one or more machine vision systems includes a RADAR imaging system).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information documentation at the time of the effective filing date of the claimed invention to further modify the speech recognition and automated transcript generation method, computer program product, and system taught by Palakodety as modified in view of: Cashman; Goldberg; and Koll, to incorporate a step and feature directed to using an X-ray imaging sensor to document a surgical procedure, as taught by Daon, in order to continuously update a 3D-based rendering of a surgical site on a monitor or display system, which assists a surgical procedure. See Daon, paragraph [0084]; see also MPEP § 2143 G.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
- Tsai et al. (Pub. No. US 2012/0078626):  Tsai discloses transcribing videos and audios into transcripts with the function of filtering objects in the video or audio. See Tsai, paragraph [0008].  Paragraph [0093] discloses that audio processing module 606 is configured to generate a full text transcript of the audio included in the multimedia content, to allow content consumers to search and review transcripts for the appearance of desired items (i.e., similar to the limitation directed to “generating an encounter transcript based on the encounter information”, described in claims 1, 8, and 15).  Additionally, paragraph [0093]  the transcript can be used to assist in locating objects of interest within the multimedia content, such as items or individuals mentioned during playback of the content (i.e., similar to the limitation directed to “filtering the encounter information in the encounter transcript, based upon, at least in part, a selection by a user with playback controls”, described in claims 1, 8, and 15).
- Ragusa (Pub. No. US 2013/0138457):  Ragusa discloses a system and method capable of transcribing voice data associated with a medical procedure and creating an associated record (i.e., similar to the limitation directed to “generating an encounter transcript based on the encounter information”, described in claims 1, 8, and 15). See Ragusa, paragraph [0008].  Paragraph [0009] discloses that a mobile application in tandem with a wireless microphone collects voice signals during a patient-caregiver encounter (i.e., similar to the limitation directed to “the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors”, described in claims 1, 8, and 15), transforms the voice signals into audio data files, and uploads the audio data files to a server-based platform.  Paragraph [0009] further discloses that a speech recognition software module digitally transcribes the audio data file into text.  A text processing module extracts and organizes relevant clinical data based on keywords, key phrases, various patterns of words and phrases, and associated question/answer analysis (i.e., similar to the limitation directed to “generating an encounter transcript based on the encounter information”, described in claims 1, 8, and 15).
- Johnson (Pub. No. US 2014/0288968):  Johnson discloses a system and method for patient medical procedures. See Johnson, paragraph [0009].  Paragraph [0041] discloses that the documentation system documents the entire process [a medical procedure] with a local camera control device of the system (i.e., similar to the limitation directed to “obtaining machine vision encounter information from one or more machine vision systems”, described in claims 1, 8, and 15).  Paragraph [0027] discloses that the types of patient that necessitate documenting include patient movement, especially movements outside the prescribed bounds, the presence or absence of persons in a patient room, medical procedures, therapy, housekeeping, counseling and consultations (i.e., medical encounters).  Typically, documentation is in the form of written or audio records that are transcribed into the patient’s records (i.e., similar to the limitation directed to “generating an encounter transcript based on the encounter information”, described in claims 1, 8, and 15).  Paragraph [0032] discloses that the types of data that is documented with the documentation system and process includes comments by the HC professional made before, during or after the procedure (i.e., similar to the limitation directed to the “encounter information related to a pre-visit portion and post-visit portion”, described in claims 1, 8, and 15) and even a separate audio tract by the HC professional to be transcribed into the medical record (as opposed to, or in addition to, the current practice of the HC professional creating a separate audio tape from the written patient record that is later transcribed into a formal medical record).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450




/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686